DETAILED ACTION
		Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on March 17, 2022 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 10035522 (Meyer; the citations of which are taken from the attached translation).
Regarding claim 1, Meyer discloses a damper device (10; see Figures 1-3d) comprising:
a first rotational element (52) rotatable about a rotational center;
a second rotational element (54) rotatable about the rotational center;
a third rotational element (12) rotatable about the rotational center;
a first elastic element (24) that is located between the first rotational element and the third rotational element and is elastically compressed by relative rotation of the first rotational element with respect to the third rotational element in one of rotational directions (see paragraph [0013]);
a second elastic element (26) that is located between the third rotational element and the second rotational element and is elastically compressed by relative rotation of the third rotational element with respect to the second rotational element in the one of the rotational directions (see paragraph [0013]);
a support member (64) that is intervenient between the third rotational element and the first elastic element, to support the first elastic element (see Figures 2-3d); and
a restrictor (60) provided with the third rotational element (see Figures 2-3d), to:
rotatably support the support member in a plane orthogonal to the rotational center,
restrict the support member from rotating beyond a certain angle, and
restrict the support member from moving away from the third rotational element in the rotational directions (see paragraphs [0020]-[0027]).
Regarding claim 2, Meyer discloses the restrictor (60) includes:
a protrusion (see annotated Figure 1 below) that protrudes from the third rotational element (12) in a direction crossing radial directions, as viewed in axial directions, and
a hook (see annotated Figure 1 below) that protrudes from the protrusion away from the third rotational element in the rotational directions and comes into contact with the support member (64) which is to move away from the third rotational element in the rotational directions (see Figures 3a-3d).

    PNG
    media_image1.png
    268
    314
    media_image1.png
    Greyscale

Figure 1. Annotated Partial Figure 3a of Meyer
Regarding claim 3, Meyer discloses the hook protrudes from the protrusion (see annotated Figure 1 above) toward the rotational center in the radial directions (see Figure 2), and
the support member (64) comprises an engaging part (66) located between the third rotational element and the hook in the rotational directions (see Figure 3a).
Regarding claim 4, Meyer discloses the hook (see annotated Figure 1 above) extends toward the rotational center from a basal end to a distal end (see Figure 2).
Regarding claim 5, Meyer discloses the third rotational element (12) comprises an arm (48, 50) extending in the radial directions, and
the restrictor (60) protrudes from an edge of the arm in the rotational directions (see Figure 2).
Regarding claim 6, Meyer discloses in a first width direction orthogonal to a direction in which the restrictor (60) protrudes from the arm (48, 50), the restrictor has a longer length at a distal end than a part closer to the arm than the distal end (see Figure 2).
Regarding claim 7, Meyer discloses the support member (64) is provided with a concave (an inherent feature of a bore; see, e.g. 66) opening toward the third rotational element (12) in the rotational directions, and
the restrictor (60) is contained in the concave (see Figure 3a).

Allowable Subject Matter
Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Meyer discloses the damper device according to claim 7, but fails to disclose the restrictor (60) includes an arc-shaped edge recessed outward in the radial directions. Instead, Meyer discloses the restrictor having straight edges, as shown in Figures 2-3d. The prior art fails to fairly show or suggest a modification to Meyer such that the restrictor could include an arc-shaped edge recessed outward in the radial directions. Further, one of ordinary skill in the art would not have been motivated to make such a modification, as changing the shape of the edge from straight to a recessed arc would interfere with how the restrictor (60) and support member (64) interact with each other (see Figures 3a-3d).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Skroupa whose telephone number is (571)270-3220. The examiner can normally be reached M-F 7:30 AM – 3:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Josh Skroupa/Primary Examiner, Art Unit 3678 
June 14, 2022